Whitmyer, J.
The action has been brought by plaintiff to recover damages for an alleged libel, contained in the June 19, 1927, issue of defendant’s paper, The Sunday Telegram. The article was based on a complaint of the New York Civic League, on file in the Albany county clerk’s office. That complaint named certain persons and certain properties, complained against in a vice crusade, among them “ Anna M. Boardman and a certain lot or parcel of land and building located thereon known as 32 William Street, in the City of Albany, N. Y., * * * Lena Bobarge, whose true name is not known and all other persons unknown claiming ownership, right, title or interest in the property affected by this action,” and stated that the said Anna M. Boardman owned said property and that it was located “ on the west side of William Street and the north side of Hudson Avenue, between William and Grand, 25.25 feet wide on south and 23.01 north, having a depth of 78.74 feet (thus known as 32 and 24 [34] William Street).” The article was published under the heading “ Many named in Shame Crusade ” and, among other things, stated that “ the places against which the padlock proceedings have been started and * * * the names of the owners and occupants are as follows: 32 William St., Anna M. Boardman. On West side of William St., and north side of Hudson Ave., known as 89, 91|, 3 story brick building, north side of Hudson Ave., between William and Grand, 25.25 feet wide on south and 23.01 north, has a depth of 78.74 feet. (This known as 32 and 34 William St.) ” The complaint on file did not mention any numbers on Hudson avenue, as they were set forth in the article. And plaintiff was not named either in the complaint or in the article. In her complaint she alleges only that she “ occupies the second and third floors of premises No. 91 and 91J Hudson Avenue, * * * owned by Anna M. Boardman and has * * * for five years last past.” Occupancy of the two of the three floors of the premises at 91 and 91| Hudson avenue is the only connection alleged. And she does not allege *70that the article was published of and concerning her. The complaint is insufficient. (Rules of Civil Practice, rule 96; Corr v. Sun Printing & Publishing Association, 177 N. Y. 131, 134, 135; Fleischmann v. Bennett, 87 id. 231, 237.)
The order should be reversed on the law, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs, unless within twenty days plaintiff serves an amended complaint and pays said costs.
Van Kirk, P. J., Hinman, Davis and Hill, JJ., concur.
Order reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, unless within twenty days plaintiff serves an amended complaint and pays said costs.